                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 1
 2
                                                                    Mar 31, 2020
                                                                        SEAN F. MCAVOY, CLERK
                           UNITED STATES DISTRICT COURT
 3
                        EASTERN DISTRICT OF WASHINGTON
 4
 5
     UNITED STATES OF AMERICA,                      No. 2:19-CR-00007-SMJ-1
 6
 7                       Plaintiff,                 ORDER DENYING DEFENDANT’S
                                                    MOTION TO MODIFY RELEASE
 8                       v.                         CONDITIONS
 9
     RONALD STEPHEN MCCULLOUGH,                     MOTION DENIED
10
                                                     (ECF No. 124)
11                       Defendant.
12
           Before the Court is Defendant’s Motion to Modify Conditions of Release,
13
     ECF No. 124. Specifically, Defendant requests permission to reside with his wife
14
     and children. Defendant advises that the United States opposes this request.
15
           The Court has reviewed the Pretrial Services Report at ECF No. 9 and the
16
     Supplemental Pretrial Services Report at ECF No. 34. The records and files herein
17
     indicate that Defendant is out of custody pending sentencing on June 9, 2020.
18
           Defendant is not married but does have a “significant other” who is the
19
     mother of his children. There is a history of domestic violence between Defendant
20
     and his significant other. The Court also considers that in the current COVID-19
21
     pandemic, Pretrial Services is less able to conduct home visits or otherwise
22
     supervise defendants. Defendant’s Motion, ECF No. 124, is therefore DENIED.
23
           IT IS SO ORDERED.
24
           DATED March 31, 2020.
25
26
                                  _____________________________________
27                                          JOHN T. RODGERS
28                                 UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
